Citation Nr: 1509071	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-01 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial disability rating in excess of 20 percent for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to November 2001, October 2003 to April 2005, July 2006 to December 2006, October 2007 to January 2008, and January 2008 to February 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board is aware that the RO has characterized the Veteran's claims as being on appeal from March 2010 and August 2010 rating decisions.  However, the Board finds a March 2010 statement submitted by the Veteran requesting increased disability ratings for his posttraumatic stress disorder (PTSD) and back, following the July 2009 and November 2009 rating decisions which granted service connection and assigned the initial disability ratings for the PTSD and back disability, respectively, constitutes a timely notice of disagreement with the initial disability ratings.  Accordingly, the July 2009 and November 2009 rating decisions did not become final, and the claims for increased initial disability ratings are on appeal from the July 2009 and November 2009 rating decisions.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.

The Virtual VA paperless claims processing system also contains an April 2014 peripheral nerves VA examination report, and VA treatment records from the Central Arkansas Healthcare System dated February 2009 to February 2013.  Other documents on Virtual VA, and documents contained on the Veterans Benefits Management System (VBMS) are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his hearing before the Board in September 2013, the Veteran testified that he receives treatment for his service-connected PTSD and back disability at the Mena VA clinic, as well as the Little Rock VA Medical Center.  Although the Veteran submitted records from the Mena VA outpatient clinic dated August 2012 to August 2013, those treatment records only pertain to his primary care treatment, and do not include any mental health treatment.  Further, the Veteran testified that he had previously attended counseling for his PTSD at a VA clinic in Fort Smith; however, there are no treatment records from Fort Smith associated with the evidentiary record.  See also October 2012 VA PTSD examination report.  On remand, the AOJ should make appropriate efforts to obtain all outstanding VA treatment records, to include all mental health treatment and counseling records.

In his June 2009 claim for service connection for a back disability, the Veteran stated that he received physical therapy from Ouachita Rehabilitation and Fitness in Mena, Arkansas, and was referred by VA.  There are currently no private treatment records associated with the evidentiary record.  On remand, the AOJ should ask the Veteran to identify any private treatment for his PTSD and/or his back disability, and should make appropriate efforts to obtain any outstanding private treatment records.

In September 2013, the Veteran testified before the Board that both his service-connected PTSD and back disability have worsened in severity since his VA examinations in October 2012.  The Veteran testified that he lost his job, had to drop out of school, and was experiencing more panic attacks, anxiety, and social isolation due to his PTSD.  The Veteran also testified that over the previous year he was experiencing increasing back pain, a decreased range of motion, and his back disability was affecting some of his daily activities such as hygiene, and playing with and caring for his young children.  The Veteran's reports of increasing severity in his PTSD and back symptoms are also reflected in the VA treatment records dated since October 2012, which are currently of record.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the AOJ should afford the Veteran new VA examinations for his PTSD and his back disability to determine their current severity.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify any private medical providers who have provided treatment or counseling for his PTSD and/or his back disability.  The AOJ should make appropriate efforts to obtain any outstanding private treatment records, to include from Ouachita Rehabilitation and Fitness.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include any outstanding treatment records from the Mena Community Based Outpatient Clinic, and the Little Rock VA Medical Center dated from January 2009 to present, to include all mental health treatment and counseling records.  All treatment records from the VA clinic at Fort Smith should also be obtained, particularly all mental health treatment and/or counseling records.  All obtained records should be associated with the evidentiary record.

3. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe all pertinent symptomatology associated with the Veteran's back disability, and should provide the following information: 

a) The examiner should report the results of range of motion testing for the Veteran's thoracolumbar spine.  

b) The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner is asked to specifically address the Veteran's testimony before the Board in September 2013 regarding significantly increased pain and decreased range of motion of his back over the previous year, as well as the effects of the Veteran's back disability on his daily activities.

c) The examiner should comment upon the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician). 

d) The examiner should specifically assess the severity of all neurological symptomatology, if any, that is at least as likely as not due to the Veteran's service-connected lumbar spine disability.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and manifestations of his service-connected PTSD.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After reviewing the record, interviewing the Veteran, and performing all necessary tests and studies, the examiner is asked to ascertain the severity and all current manifestations of the Veteran's service-connected PTSD.  The examiner should provide an opinion concerning the current degree of social and occupational impairment resulting from the service-connected PTSD.  In addition, the examiner should provide a global assessment of functioning score, with an explanation of the significance of the score assigned.

For the purposes of the opinion being sought, the examiner should specifically address the Veteran's September 2013 testimony before the Board that he lost his job and had to quit school due to the inability to perform required tasks because of his PTSD symptoms, and that he has experienced an increase in his symptoms and has been prescribed higher doses of his medications.  The VA examiner is asked to also specifically address the Veteran's testimony regarding the effects of the Veteran's PTSD on his social functioning, to include the Veteran's testimony regarding a lack of friendships and the effects on his children, the April 2010 statement by the Veteran's wife, and the Veteran's report in his April 2010 notice of disagreement of a physical altercation due to the inability to control his anger.  The VA examiner is also asked to address any alcohol use or abuse by the Veteran, as the Veteran testified he has used alcohol to treat his symptoms.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. The AOJ should undertake any other development it determines is warranted.

6. After the above development has been completed, adjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

